NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                                IN THE DISTRICT COURT OF APPEAL
                                                OF FLORIDA
                                                SECOND DISTRICT

CHARTER COMMUNICATIONS, LLC                     )
d/b/a SPECTRUM,                                 )
                                                )
              Appellant,                        )
                                                )
v.                                              )      Case No. 2D18-4065
                                                )
JOSEPH NEWMAN,                                  )
                                                )
              Appellee.                         )
                                                )

Opinion filed February 15, 2019.

Appeal from the Circuit Court for
Hillsborough County; Daryl M. Manning,
Judge.

Daniel S. Liebowitz and Brett A. Smith of
Resnick & Louis, P.C., Orlando, for
Appellant.

Christopher J. Saba and Patrick K. Elliott of
Wenzel Fenton Cabassa, P.A., Tampa, for
Appellee.


PER CURIAM.


              Affirmed.




LaROSE, C.J., and NORTHCUTT and BADALAMENTI, JJ., Concur.